            Case 1:19-cv-02798-PAE Document 63 Filed 05/27/20 Page 1 of 1




                               James E. McMillan, P.C.
                                        ATTORNEYS AT LAW
                                          1 Little West 12th Street
                                           New York, NY 10014
                                            TEL (212) 986-6262
James E. McMillan
Douglas K. Doneson


                                                                      May 27, 2020

Via ECF
Honorable District Judge Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re: Baller Alert, Inc. v. Under Armour, Inc.,/ 1:19-cv-02798 (PAE)(OTW)/Letter Motion

Dear Your Honor:

        We represent Plaintiff Baller Alert, Inc. (hereafter “Baller Alert”) in the above referenced
matter and we write pursuant to Rule 4(B)(2) of Your Honor’s Individual Practices in Civil Cases
and the Stipulated Protective Order, dated January 21, 2020. (E.C.F. Doc. 44). Baller Alert seeks
to file a Status Letter with the Court including information that Defendant Under Armour, Inc.
(hereafter, “Defendant UA”) has designated as confidential. Enclosed herewith, please find a copy
of the proposed redacted document for this Court’s approval.


                                             ******

Respectfully Submitted,

/s/ Douglas Doneson
Douglas Doneson, Esq.
James E. McMillan, P.C.
1 Little West 12th Street
New York, New York 10014
(212)986-6262
                                          The motion for leave to file a redacted letter on the docket is
                                          granted. Plaintiff is directed to file the redacted letter as a
                                          new Letter Motion, which the Court will then resolve on the
                                          merits. SO ORDERED.



                                                                        PaJA.�
                                                                      __________________________________
                                                                            PAUL A. ENGELMAYER 5/27/2020
cc.: All Counsel of Record                                                  United States District Judge
Via: ECF
                                                     1
